Name: Council Implementing Regulation (EU) 2015/780 of 19 May 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria
 Type: Implementing Regulation
 Subject Matter: monetary relations;  Asia and Oceania;  international affairs
 Date Published: nan

 20.5.2015 EN Official Journal of the European Union L 124/1 COUNCIL IMPLEMENTING REGULATION (EU) 2015/780 of 19 May 2015 implementing Regulation (EU) No 36/2012 concerning restrictive measures in view of the situation in Syria THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Regulation (EU) No 36/2012 of 18 January 2012 concerning restrictive measures in view of the situation in Syria and repealing Regulation (EU) No 442/2011 (1), and in particular Article 32(1) thereof, Whereas: (1) On 18 January 2012, the Council adopted Regulation (EU) No 36/2012. (2) The information relating to four persons and two entities set out in Annex II to Regulation (EU) No 36/2012 should be updated and a specific entry should be made for one entity. (3) Annex II to Regulation (EU) No 36/2012 should therefore be amended accordingly, HAS ADOPTED THIS REGULATION: Article 1 Annex II to Regulation (EU) No 36/2012 is amended as set out in the Annex to this Regulation. Article 2 This Regulation shall enter into force on the day following that of its publication in the Official Journal of the European Union. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 19 May 2015. For the Council The President E. RINKÃ VIÃ S (1) OJ L 16, 19.1.2012, p. 1. ANNEX The entries concerning the persons and entities listed below, as set out in Annex II to Regulation (EU) No 36/2012, are replaced by the following entries: A. Persons Name Identifying information Reasons Date of listing 182. Amr Armanazi (a.k.a. Amr Muhammad Najib Al-Armanazi, Amr Najib Armanazi, Amrou Al-Armanazy) Date of birth: 7 February 1944 Director-General of the Syrian Scientific Studies and Research Center (SSRC), responsible for providing support to the Syrian army for the acquisition of equipment used for the surveillance and repression of demonstrators. Also responsible for the development and production of non-conventional weapons, including chemical weapons, and the missiles to deliver them. Responsible for the violent repression of the civilian population; supports the regime. 23.7.2014 201. Wael Abdulkarim (a.k.a. Wael Al Karim) Address: Pangates International Corp Ltd, PO Box Sharjah Airport International Free Zone, United Arab Emirates Al Karim for Trade and Industry, PO Box 111, 5797 Damascus, Syria Managing Director of the designated entity Pangates International Corp Ltd, which acts as an intermediary in the supply of oil to the Syrian regime. As Managing Director of Pangates, Wael Abdulkarim provides support to, and benefits from, the Syrian regime. He also holds a senior position in the designated entity Al Karim Group, which is Pangates' parent company. As a result of his senior positions in Pangates and Al Karim Group, he is also associated with these designated entities. 7.3.2015 202. Ahmad Barqawi (a.k.a. Ahmed Barqawi) Address: Pangates International Corp Ltd, PO Box Sharjah Airport International Free Zone, United Arab Emirates Al Karim for Trade and Industry, PO Box 111, 5797 Damascus, Syria General Manager of Pangates International Corp Ltd, which acts as an intermediary in the supply of oil to the Syrian regime, and manager of Al Karim Group. Both Pangates International and Al Karim Group have been designated by the Council. As General Manager of Pangates and a manager of Pangates' parent company, Al Karim Group, Ahmad Barqawi provides support to, and benefits from the Syrian regime. Given his senior position in Pangates and Al Karim Group, he is also associated with the designated entities Pangates International and Al Karim Group. 7.3.2015 205. Samir Hamsho (a.k.a. Samer; Sameer; Hmisho; Hamchu; Hamcho; Hamisho; Hmeisho; Hemasho, Hmicho) Date of birth: 1 March 1972 Syrian passport No N008803455 Brazilian passport No YA056959 Address: Hamsho Building 31 Baghdad Street Damascus, Syria Address: 16 Martello Road Poole BH13 7DH United Kingdom Address: 290, Qura Al Assad Damascus, Syria Samir Hamsho is a prominent Syrian businessman benefiting from and supporting the regime. He is the owner and chairman of Al Buroj and Syria Steel/Hmisho Steel, subsidiaries of Hamsho Trading, a subsidiary of Hamsho International, which has been designated by the Council. Appointed to the Homs Chamber of Commerce in March 2014 by the Minister of Industry. Therefore, he provides support to the Syrian regime and benefits from his connections with the regime. He is also associated with the designated entities Hamsho International, Syria Steel SA and Al Buroj Trading. 7.3.2015 B. Entities Name Identifying information Reasons Date of listing 21. Centre d'Ã ©tudes et de recherches syrien (CERS) (a.k.a. Centre d'Etude et de Recherche Scientifique (CERS); Scientific Studies and Research Center (SSRC); Centre de Recherche de Kaboun) Barzeh Street, Po Box 4470, Damas Provides support to the Syrian army for the acquisition of equipment used for the surveillance and repression of demonstrators. It is the government entity responsible for developing and producing non-conventional weapons, including chemical weapons, and the missiles to deliver them. 1.12.2011 55. Tri-Ocean Trading George Town, Cayman Islands Resident at 35b Corniche El Nile, Cairo, Egypt Subsidiary of Tri-Ocean Energy which has been designated by the Council. With its parent company Tri-Ocean Energy, benefits from and supports the Syrian regime by organising covert shipments to the Syrian regime. As a subsidiary of Tri-Ocean Energy, Tri-Ocean Trading is also associated with a designated entity. 23.7.2014 55a. Tri-Ocean Energy 35b Saray El Maadi Tower, Corniche El Nile, Cairo, Egypt, Postal Code 11431 PO Box 1313 Maadi Providing support to the Syrian regime and benefiting from the regime by organising covert shipments of oil to the Syrian regime. 23.7.2014